United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-30306
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN FRANCISCO VAZQUEZ URIBE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 3:05-CR-30005
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Juan Francisco Vazquez Uribe appeals his 210-month sentence

for possession with intent to distribute five kilograms or more

of cocaine hydrochloride and 50 grams or more of methamphetamine

or 500 grams or more of a mixture or a substance containing

methamphetamine.   Vazquez Uribe argues that the district court

clearly erred in denying him a mitigating role adjustment

pursuant to U.S.S.G. § 3B1.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-30306
                                -2-

     Vazquez Uribe was found transporting a large quantity of

narcotics and took affirmative steps to conceal the narcotics in

his vehicle.   Given these facts and this court’s precedent

indicating that status as a courier does not require application

of the mitigating role adjustment, the district court did not

clearly err in denying Vazquez Uribe an adjustment under § 3B1.2.

See United States v. Gallegos, 868 F.2d 711, 712-13 (5th Cir.

1989); United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir.

1989).   Accordingly, the judgment of the district court is

AFFIRMED.